Case 2:19-cv-12506-GCS-RSW ECF No. 11 filed 08/31/20   PageID.67   Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


ANTHONY MEEKS,

             Plaintiff,
                                    CASE NO. 2:19-CV-12506
      v.                            HON. GEORGE CARAM STEEH
                                    UNITED STATES DISTRICT JUDGE
MICHIGAN DEPARTMENT
OF CORRECTIONS, et. al.,

         Defendants.
__________________________________________/

    OPINION AND ORDER AND ORDER ON REMAND PARTIALLY
      DISMISSING COMPLAINT AND ORDER TRANSFERRING
   THE REMAINDER OF THE COMPLAINT TO THE UNITED STATES
   DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

      This case is on remand from the United States Court of Appeals for

the Sixth Circuit. See Meeks v. MDOC, et. al., No. 19-2240 (6th Cir. July

20, 2020).

      Plaintiff Anthony Meeks filed a pro se civil rights complaint under 42

U.S.C. § 1983. Plaintiff is a state prisoner who is incarcerated at the

Cotton Correctional Facility in Jackson, Michigan.

      For the reasons that follow, the complaint is dismissed without

prejudice against defendants Michigan Department of Corrections, Heidi

Washington, S. Campbell, Officer Monroe, and Sergeant Muhr. The Court

                                     -1-
Case 2:19-cv-12506-GCS-RSW ECF No. 11 filed 08/31/20     PageID.68    Page 2 of 10




will transfer the remainder of the complaint to the United States District

Court for the Western District of Michigan for further proceedings.

                              I. BACKGROUND

      Plaintiff alleges that while incarcerated at the Gus Harrison

Correctional Facility, he was charged with a Class I major misconduct

ticket. Plaintiff claims he was found guilty of this misconduct and lost six

months credit against his prison sentence. Plaintiff moved for a rehearing,

but was denied relief.

      Plaintiff attempted to challenge the misconduct conviction in the

Ingham County Circuit Court, but that court returned plaintiff’s pleadings to

him and rejected plaintiff’s request to waive the initial filing fee because

plaintiff owed filing fees from previous cases. (ECF 1, PageID. 9). Plaintiff

filed a motion for reconsideration, which was forwarded to a law clerk at the

Ingham County Circuit Court. The law clerk sent plaintiff a letter informing

him that pursuant to M.C.L.A. 600.2963(8), a court cannot waive an initial

filing fee when the prisoner or inmate owes filing fees from previous cases,

as plaintiff did. (ECF No. 1, PageID. 10).

      Plaintiff filed an application for leave to appeal with the Michigan

Court of Appeals. The Michigan Court of Appeals dismissed the appeal for

lack of jurisdiction because the law clerk’s letter was not an appealable

                                      -2-
Case 2:19-cv-12506-GCS-RSW ECF No. 11 filed 08/31/20   PageID.69   Page 3 of 10




order under Michigan law. The Michigan Court of Appeals further held that

even if the law clerk’s letter could be construed as an order, the appeal was

untimely because it was filed more than six months after the letter had

been issued. Meeks v. Department of Corrections, No. 347871

(Mich.Ct.App. Apr. 16, 2019)(ECF No. 1, PageID. 11). The Michigan Court

of Appeals denied plaintiff’s motion for reconsideration but without

prejudice to him filing a complaint for superintending control in the Michigan

Court of Appeals against the Ingham County Circuit Court regarding the

filing fee issue. Meeks v. Department of Corrections, No. 347871

(Mich.Ct.App. June 12, 2019)(ECF No. 1, PageID. 12).

      The Michigan Supreme Court denied plaintiff leave to appeal. Meeks

v. Dep’t of Corr. Dir., 504 Mich. 949, 931 N.W.2d 314 (2019).

      Plaintiff sues the Michigan Department of Corrections, Heidi

Washington, S. Campbell, Officer Monroe, and Sergeant Muhr. Plaintiff

alleges that these defendants wrongly charged and convicted him of a

prison major misconduct, leading to the forfeiting of six months’ sentencing

credit. Plaintiff also sues Shauna Dunning, the Ingham County Circuit

Court Administrator, a Judge John or Jane Doe of the Ingham County

Circuit Court, Michael Lewycky, the Court Clerk of the Ingham County

Circuit Court, Chief Judge Christopher M. Murray of the Michigan Court of

                                     -3-
Case 2:19-cv-12506-GCS-RSW ECF No. 11 filed 08/31/20     PageID.70     Page 4 of 10




Appeals, Judge Patrick M. Meter, the presiding judge of the Michigan Court

of Appeals, Jerome W. Zimmer, the Chief Court Clerk of the Michigan

Court of Appeals, Chief Justice Bridget M. McCormick of the Michigan

Supreme Court, Justices John and Jane Doe of the Michigan Supreme

Court, and Larry Royster, the Court Clerk of the Michigan Supreme Court.

Plaintiff alleges that these defendants denied him his right to access to the

courts. Plaintiff seeks an order from this Court directing these courts to

permit plaintiff to file an appeal challenging his prison misconduct

conviction.

                        II. STANDARD OF REVIEW

      Plaintiff is now being allowed to proceed without prepayment of fees.

See 28 § U.S.C. 1915(a); McGore v. Wrigglesworth, 114 F. 3d 601, 604

(6th Cir. 1997). However, 28 U.S.C. § 1915(e)(2)(B) states:

      Notwithstanding any filing fee, or any portion thereof, that may
      have been paid, the court shall dismiss the case at any time if
      the court determines that:

      (B) the action or appeal:
      (i) is frivolous or malicious;
      (ii) fails to state a claim on which relief may be granted; or
      (iii) seeks monetary relief against a defendant who is immune from
      such relief.

      A complaint is frivolous if it lacks an arguable basis in law or fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989); see also Denton v.

                                      -4-
Case 2:19-cv-12506-GCS-RSW ECF No. 11 filed 08/31/20       PageID.71   Page 5 of 10




Hernandez, 504 U.S. 25, 32 (1992). Sua sponte dismissal is appropriate if

the complaint lacks an arguable basis when filed. McGore, 114 F. 3d at

612; Goodell v. Anthony, 157 F. Supp. 2d 796, 799 (E.D. Mich. 2001).

      While a complaint “does not need detailed factual allegations,” the

“[f]actual allegations must be enough to raise a right to relief above the

speculative level on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007)(footnote and citations omitted). Stated differently, “a

complaint must contain sufficient factual matter, accepted as true, ‘to state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

                               III. DISCUSSION

      A. Plaintiff’s claim involving the misconduct ticket fails to state a
         claim upon which relief can be granted.

      Plaintiff initially claims that he has wrongfully been convicted of a

prison misconduct charge.

      Plaintiff would be unable to obtain monetary damages against the

defendants arising out of the prison misconduct ticket and the resultant loss
                                       -5-
Case 2:19-cv-12506-GCS-RSW ECF No. 11 filed 08/31/20     PageID.72   Page 6 of 10




of good time credit absent a showing that his misconduct conviction had

been overturned.

      To recover monetary damages for an allegedly unconstitutional

conviction or imprisonment, a § 1983 plaintiff must prove that the conviction

or sentence was reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal, or called into question by the issuance

of a federal writ of habeas corpus. Heck v. Humphrey, 512 U.S. 477, 486-

487 (1994). The Heck doctrine has been extended to prisoner civil rights

suits which seek monetary damages involving challenges to the procedures

used to deprive a prisoner of her good time credits. In Edwards v. Balisok,

520 U.S. 641, 646-648 (1997), the Supreme Court held that a state

prisoner’s claims for damages for due process violations based upon the

procedures used in a disciplinary hearing that resulted in the deprivation of

disciplinary credits was not cognizable under § 1983 because the principal

primary defect complained of by the prisoner would, if established,

necessarily imply the invalidity of that deprivation. Plaintiff’s challenges to

his misconduct hearing and the resultant loss of any ‘good time’ credits

would affect the length of his sentence and are thus barred by Edwards

and Heck. See LaFountain v. Harry, 716 F.3d 944, 950 (6th Cir. 2013).




                                      -6-
Case 2:19-cv-12506-GCS-RSW ECF No. 11 filed 08/31/20    PageID.73   Page 7 of 10




      The Court dismisses the complaint against Michigan Department of

Corrections, Heidi Washington, S. Campbell, Officer Monroe, and Sergeant

Muhr. Because the Court is dismissing the prison misconduct ticket claim

pursuant to Heck v. Humphrey, the dismissal will be without prejudice. See

Wheeler v. Dayton Police Dep't, 807 F.3d 764, 767 (6th Cir. 2015).

      B. The complaint is dismissed against the Michigan Department
         of Corrections.

      The complaint must also be dismissed against the Michigan

Department of Corrections, because it is not a “person” subject to suit

under 42 U.S.C. § 1983, and thus, the Eleventh Amendment would bar

plaintiff’s civil rights action against the Michigan Department of Corrections.

Harrison v. Michigan, 722 F.3d 768, 771 (6th Cir. 2013); Diaz v. Mich. Dep't

of Corr., 703 F.3d 956, 962 (6th Cir. 2013); Rodgers v. Michigan Dept. of

Corrections, 29 F. App’x. 259, 260 (6th Cir. 2002). The Court dismisses

the Michigan Department of Corrections from the case.

      C. The remainder of the complaint is transferred to the United
         States District Court for the Western District of Michigan.

      The remainder of the complaint is transferred to the United States

District Court for the Western District of Michigan, because venue is not

proper in this district.




                                     -7-
Case 2:19-cv-12506-GCS-RSW ECF No. 11 filed 08/31/20      PageID.74    Page 8 of 10




      Venue is in the judicial district where either all defendants reside or

where the claim arose. Al-Muhaymin v. Jones, 895 F. 2d 1147, 1148 (6th

Cir. 1990); 28 U.S.C. § 1391(b). For the convenience of parties and

witnesses, in the interest of justice, a district court may transfer any civil

action to any other district or division where the action might have been

brought. See United States v. P.J. Dick, Inc., 79 F. Supp. 2d 803, 805-06

(E.D. Mich. 2000)(Gadola, J.); 28 U.S.C. § 1404(a). Venue of a lawsuit

may be transferred sua sponte for the convenience of parties or witnesses.

See Schultz v. Ary, 175 F. Supp. 2d 959, 964 (W.D. Mich. 2001).

      The factors that guide a district court’s discretion in deciding whether

to transfer a case include: (1) the convenience of the witnesses; (2) the

location of relevant documents and the relative ease of access to sources

of proof; (3) the convenience of the parties; (4) the locus of the operative

facts; (5) the availability of process to compel the attendance of unwilling

witnesses; (6) the relative means of the parties; (7) the forum’s familiarity

with governing law; (8) the weight accorded the plaintiff’s choice of forum;

and (9) trial efficiency and interests of justice, based upon the totality of the

circumstances. Overland, Inc. v. Taylor, 79 F. Supp. 2d 809, 811 (E.D.

Mich. 2000)(Gadola, J.).




                                       -8-
Case 2:19-cv-12506-GCS-RSW ECF No. 11 filed 08/31/20       PageID.75   Page 9 of 10




      The Court concludes that both for the convenience of the parties and

witnesses, as well as in the interests of justice, plaintiff’s access to the

courts claim must be transferred to the Western District of Michigan. All of

the remaining named defendants work in Lansing, Michigan (ECF No. 1,

PageID. 2-3). Lansing is located in Ingham County, Michigan, which is in

the United States District Court for the Western District of Michigan. Public

officials “reside” in the county where they perform their official duties. See

O'Neill v. Battisti, 33 Ohio Misc. 137, 472 F. 2d 789, 791 (6th Cir.1972).

      Venue for the remainder of plaintiff’s lawsuit is not proper in the

Eastern District of Michigan, because plaintiff failed to allege that any of the

acts, events, or omissions which form the basis of his access to the courts

claim took place in this district. See Miles v. WTMX Radio, 15 F. App’x.

213, 215 (6th Cir. 2001). The Court concludes that venue in this § 1983

lawsuit lies in the United States District Court for the Western District of

Michigan, where plaintiff alleges that the civil rights violations occurred.

Accordingly, this matter will be transferred to that district for further

proceedings.

                                  IV. ORDER

      Accordingly, IT IS ORDERED that Plaintiff’s claims against the

Michigan Department of Corrections, Heidi Washington, S. Campbell,

                                       -9-
Case 2:19-cv-12506-GCS-RSW ECF No. 11 filed 08/31/20               PageID.76     Page 10 of 10




 Officer Monroe, and Sergeant Muhr are DISMISSED pursuant to 28 U.S.C.

 §§ 1915(e)(2) and 1915A(b).

      The Court FURTHER ORDERS the Clerk of the Court to transfer the

 remainder of this case to the United States District Court for the Western

 District of Michigan pursuant to 28 U.S.C. § 1404(a).

 Dated: August 31, 2020
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE



                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                  August 31, 2020, by electronic and/or ordinary mail and also
                   on Anthony Meeks #176401, G. Robert Cotton Correctional
                        Facility, 3500 N. Elm Road, Jackson, MI 49201.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                           - 10 -
